Citation Nr: 1501694	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-06 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board previously remanded this case for an examination in June 2014.

The Agency of Original Jurisdiction (AOJ) should seek clarification on the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD).  In November 2014, the Veteran submitted letters from his children discussing his PTSD symptoms.  The AOJ should send a letter to the Veteran asking if he would like to claim a higher rating for PTSD.  If he does, the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The Veteran's ischemic heart disease is presumed to be associated with herbicide exposure while he served in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Additionally, certain diseases, including ischemic heart disease, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his reports credible as he has been detailed and consistent.

The criteria for service connection for ischemic heart disease have been met.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Veteran has ischemic heart disease currently.  VA records show treatment for various cardiac problems, including cardiomyopathy.  The July 2014 VA examiner noted diagnoses of supraventricular arrhythmia, ventricular arrhythmia, cardiomyopathy, and implanted cardiac pacemaker.  The examiner also found that the Veteran's heart conditions qualify within the generally accepted medical definition of ischemic heart disease.  

The Veteran is presumed to have exposure to herbicide agents.  His DD Form 214 shows that he had service in the Republic of Vietnam between November 1966 and November 1968.  This service meets the regulatory requirements for presumptive exposure.  See 38 C.F.R. § 3.307(a)(6).  

Ischemic heart disease is among the diseases, which have been statistically linked to herbicide exposure.  38 C.F.R. § 3.309(e).  Thus, the Veteran's ischemic heart disease is presumed connected to his herbicide exposure.  See id.  

Section 3.307(d) explains that evidence which may be considered in rebuttal of service incurrence of a disease listed in section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  Here, the July 2014 VA examiner concluded that the claimed cardiac diagnoses occurred after military service and are not attributed to the Veteran's exposure to Agent Orange.  The examiner noted multiple risk factors contributing to the Veteran's current cardiac diagnoses, including being a male over age 50, tobacco use history for 35 years, hypertension, hyperlipidemia, and ethanol use for 15 years.  The examiner also referenced prior treatment, which described alcoholic cardiomyopathy and attributed ischemic heart disease to tobacco and ethanol use. However, when discussing the etiology of the Veteran's heart condition, the examiner noted that the Veteran is a Vietnam veteran with exposure to herbicide Agent Orange, and coronary artery disease is presumptive with exposure to Agent Orange.  As the examiner made two different etiological statements regarding ischemic heart disease (coronary artery disease) and herbicides, the July 2014 opinion is insufficient to rebut the presumptive connection between herbicide exposure and ischemic heart disease.  Therefore, service connection has been established.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.       


ORDER

Service connection for ischemic heart disease is granted.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


